COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-10-038-CV
 
IN RE WEATHERFORD
INTERNATIONAL, INC.                              RELATOR
A/K/A WEATHERFORD
INTERNATIONAL, LTD.                                         
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that the petition should be
dismissed as moot based on the Memorandum Opinion issued by the Fourteenth
Court of Appeals on February 11, 2010, in cause number 14-09-00896-CV, styled In
re John D. Hanby,  conditionally
granting the petition for writ of mandamus. 

Accordingly,
relator=s
petition for writ of mandamus is ordered dismissed as moot.
PER CURIAM
 
 
PANEL: 
WALKER, LIVINGSTON, and GARDNER, JJ. 
 
DELIVERED: 
February 16, 2010




    [1]See
Tex. R. App. P. 47.4.